The evidence in this case was in sharp conflict and presented a jury question. It was ample upon which to base the verdict of guilt returned by the jury.
The defendant was charged with the violation of the Prohibition Law, and the evidence tends to show that he had in his possession a pint bottle of whisky or rum, at the home of state witness Holloway, in Coffee county, and within the time covered by this indictment. Several witnesses testified to this fact, and the court permitted these witnesses, over the objection and exception of defendant, to give evidence as to his conduct and condition at the time and place he was exhibiting the whisky and he and others were drinking from the bottle. These matters were of the res gestæ and were properly admitted. The exceptions reserved to the court's ruling are without merit. No other questions are presented.
Affirmed. *Page 437